DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant’s election without traverse of claims 1-10 in the reply filed on January 10, 2022 is acknowledged.
Claims 11-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected apparatus, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on January 10, 2022.
Note: although applicant states in the response to election filed on January 10, 2022 that they “have already filed a preliminary amendment,” no amendments to the claims have been filed since September 16, 2019. As such, the claims filed on September 16, 2019 will be examined. 
Claim Objections
Claims 3, 5-6, and 8 are objected to because of the following informalities:
Regarding claim 3, line 2, which recites the limitation “…damages/interferes…” should read “…damages or interferes…”
Regarding claim 5, line 1, which recites “…damage/interference…” should read “…damage or interference…”
Regarding claim 6, line 1, which recites “…damage/interference…” should read “…damage or interference…”
claim 8, line 1, which recites “…damage/interference…” should read “…damage or interference…”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 7 and 8 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Claims 7 and 8 make reference to various US patent numbers. The specification does not clearly incorporate these patents by reference (see MPEP 608.01 (p)(I)(A)). Mere reference to another application, patent, or publication is not an incorporation of anything therein into the application containing such reference for the purpose of the disclosure required by 35 U.S.C. 112. In re de Seversky, 474 F.2d 671, 177 USPQ 144 (CCPA 1973). 37 CFR 1.57(c)(1) limits a proper incorporation by reference (except as provided in 37 CFR 1.57(b) ) to instances only where the perfecting words "incorporated by 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-6 and 9 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Lagunas-Solar (US-5607711-A).
Regarding claim 1, Lagunas-Solar discloses a method of damaging the biological process of an arthropod having a plastron, functioning proteins, membranes neurons, and a cellular oxygen column 1, lines 1-6). 
Regarding claim 2, Lagunas-Solar discloses a method of damaging the biological process of an arthropod, wherein the arthropod-absorbable radiation damages the arthropod by heat generated within the arthropod from the arthropod-absorbable radiation (column 2, lines 60-67 – column 3, lines 1-6; column 3, lines 30-45).
Regarding claim 3, Lagunas-Solar discloses a method of damaging the biological process of an arthropod, wherein the heat generated within the arthropod by the arthropod-absorbable radiation damages/interferes with the biological processes of the arthropod by causing protein dysfunction due to denaturation, loss of membrane stability and neuronal dysfunction (column 2, lines 60-67 – column 3, lines 1-6; column 3, lines 30-45). 
Regarding claim 4, Lagunas-Solar discloses a method of damaging the biological process of an arthropod, wherein the arthropod-absorbable radiation is the violet-to-green portion of the visible spectrum (column 2, lines 60-67 – column 3, lines 1-6; column 3, lines 30-45; wherein part of the range “200-400 nm” overlaps with part of the violet-to-green portion of the visible spectrum).
Regarding claim 5, Lagunas-Solar discloses a method of damaging the biological process of an arthropod, wherein the damage or interference with biological processes to the arthropod by heat generated by the arthropod-absorbable radiation is hypoxic damage cause by the generated heat raising the arthropod’s cellular oxygen respiratory demand higher than the amount of oxygen that can be supplied to the cell from diffusion of oxygen across the arthropod’s plastron (column 2, lines 60-67 – column 3, lines 1-6; column 3, lines 30-45).
claim 6, Lagunas-Solar discloses a method of damaging the biological process of an arthropod wherein the damage or interference with biological processes to the arthropod by the heat generated by the arthropod-absorbable radiation is environmental-induced damage cause by heat-distorting the exacting geometrical interrelationships of the plastron’s chemical constituents required to shield the arthropod from its surrounding environment (column 2, lines 60-67 – column 3, lines 1-6; column 3, lines 30-45).
Regarding claim 9, Lagunas-Solar discloses a method of damaging the biological process of an arthropod wherein the source of the arthropod-absorbable radiation is selected from the group consisting of: light bulbs; light emitting diodes (LED); distributed feedback lasers (DFB); and, Bragg reflector lasers (DBR) (column 2, lines 1-14; “…of ultraviolet light which can be generated by lasers…”).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over Lagunas-Solar (US-5607711-A) in view of Khaskin et al (WO-2007118297-A2).
claim 7, Lagunas-Solar does not disclose a method of damaging the biological process of an arthropod wherein the surrounding environmentally-induced damage to the arthropod includes damages resulting from exposure of the arthropod to permethrin. 
Khaskin et al teaches a method of damaging the biological process of an arthropod wherein surrounding environmentally-induced damage to the arthropod includes damages resulting from exposure of the arthropod to permethrin (abstract; page 3, lines 25-26; claims 5, 8, and 16).
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lagunas-Solar with the permethrin as disclosed by Khaskin for the benefit of killing pests (Khaskin: abstract; page 4, lines 7-9).
	Regarding claim 8, Lagunas-Solar does not disclose a method of damaging the biological process of an arthropod wherein the damage or interference with biological processes to the arthropod by the heat generated by the arthropod-absorbable radiation is done by increasing the enthalpy rate of reaction of permethrin.
	Khaskin et al teaches a method of damaging the biological process of an arthropod wherein the damage or interference with biological processes to the arthropod is done by increasing the enthalpy rate of reaction of permethrin (page 6, lines 10-15).
	It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lagunas-Solar with the increase in rate of reaction of permethrin as disclosed by Khaskin for the benefit of killing pests (Khaskin: abstract; page 4, lines 7-9) with an adjustable killing potency (Khaskin: page 6, lines 10-15). 

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Lagunas-Solar (US-5607711-A) in view of Deal (US-20160219859-A1).
claim 10, Lagunas-Solar does not disclose a method of damaging the biological process of an arthropod wherein the arthropod-absorbable radiation is reflected off a surface before being absorbed by the arthropod.
Deal teaches a method of damaging the biological process of an arthropod wherein the arthropod-absorbable radiation is reflected off a surface before being absorbed by the arthropod (page 3, [0042]). 
It would have been obvious for one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the invention disclosed by Lagunas-Solar with reflective surface as disclosed by Deal for the benefit of improving efficiency and efficacy in organisms (Deal: page 3, [0042])
Conclusion
The prior art made of record and not relied upon is considered pertinent to the applicant’s disclosure:
	Dyer WO-2017135918-A1, Toyos et al US-20150174425-A1, Hori et al WO-2015079767-A1, Feugier WO-2013069059-A1, Bang et al KR-20110133153-A, and Lagunas-Solar et al (US-6638475-B1).
	These documents present alternative designs similar in scope that illustrate relevant features, which may demonstrate the level of novelty in comparison to the applicant’s inventive submission. Any inquiry concerning this communication or earlier communications from the examiner should be directed to MADELINE L DOUGLAS whose telephone number is (571)272-5529. The examiner can normally be reached Monday-Friday 7:30am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/MADELINE L DOUGLAS/Examiner, Art Unit 3644            

/MONICA L BARLOW/Primary Examiner, Art Unit 3644